DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,855,621. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation.
Regarding Claim 1, Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claims 1 merely broadens the scope of the new independent claims by eliminating the limitations “accessing a network packet that is received at an input interface of a network node of a communication network“ and “generating a plurality of predetermined time ranges based on a user configuration.“
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art. 
Regarding Claim 2, the claim corresponds with claim 2 of the parent case.
Regarding Claim 3, the claim corresponds with claim 5 of the parent case.
Regarding Claim 4, the claim corresponds with claim 6 of the parent case.
Regarding Claim 5, the claim corresponds with claim 3 of the parent case.
Regarding Claim 6, the claim corresponds with claim 4 of the parent case.
Regarding Claim 7, the claim corresponds with claim 21 of the parent case.
Regarding Claim 8-14, this is the device that corresponds to the method of claims 1-7.
Regarding Claim 15-20, the is the system that corresponds to the method of claims 1-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-4, 7-10, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Pennec (US 2004/0205245) in view of Dinwoodie (US 2013/0268542).
Regarding Claims 1, 8 and 15, Le Pennec teaches a method of managing network traffic (¶ [0031], see specifically received packet), said method comprising: 
extracting a timestamp from a network packet; (¶ [0031], see timestamp);
using the timestamp to route a packet (¶ [0031], see specifically correlate to which flow.)
Le Pennec teaches processing network packets (¶ [0031], see specifically Network and Port address translation).
Le Pennec fails to explicitly teach traversing a table representation of a data structure to search for a predetermined time range from a plurality of predetermined time ranges, 
wherein said predetermined time range encompasses said timestamp, and wherein a node in said data structure corresponds to a timestamp prefix and is associated with a corresponding predetermined time range of said plurality of predetermined time ranges; and processing said network packet based on said predetermined time range.
Dinwoodie from the same or similar field of endeavor teaches traversing a table representation of a data structure to search for a predetermined time range from a plurality of predetermined time ranges (¶ [0106], see specifically trie, and longest prefix. Examiner’s Note: If a Prefix is being searched, a prefix would be less than the entire timestamp, which would render obvious a range. For example, in layman’s terms, if the timestamp is 10:30:25, and the search is the prefix 10 or 10:30 of the timestamp, it would be searching the range (either an hour, or a minute) because of the truncation of the prefix).

and processing said network packet based on said predetermined time range (¶ [0101], see specifically longest-prefix).
The manner of combining the information of Le Pennec and Dinwoodie is to use a Trie data structure in the system of Le Pennec. 
The motivation is directly provided in [0106], that Trie data structures provide fast lookups, which would be ideal for NAT packet routing address translation as quick lookups reduce latency.

Regarding Claim 2, 13 and 16, Le Pennec fails to explicitly teach said traversing comprises: using the timestamp as a search key to search through said table representation of said data structure; and selecting said predetermined time range that encompasses said timestamp according to a Longest Prefix Match (LPM) process.
Dinwoodie from the same or similar field of endeavor teaches said traversing comprises: using the timestamp as a search key to search through said table representation of said data structure; and selecting said predetermined time range that encompasses said timestamp according to a Longest Prefix Match (LPM) process (¶ [0101], see specifically longest-prefix).
The manner of combining the information of Le Pennec and Dinwoodie is to use a Trie data structure in the system of Le Pennec. 
The motivation is directly provided in [0106], that Trie data structures provide fast lookups, which would be ideal for NAT packet routing address translation as quick lookups reduce latency.


Regarding Claim 3, 9 and 17, Le Pennec teaches said network packet comprises a first destination Internet Protocol (IP) address, said method further comprising: searching for a second DIP address for said network packet, wherein said search for said second DIP address is based on said predetermined time range; and modifying said network packet with said second DIP address; wherein said processing of said network packet is further based on said second DIP address (¶ [0032], see specifically address)

Regarding Claim 4, 10 and 18, Le Pennec teaches said processing comprises an operation selected from the group consisting of: assigning an egress port for said network packet; performing Network Address Translation (NAT) for said network packet; multicasting said network packet; dropping said network packet; forwarding said network packet; and redirecting said network packet (¶ [0032], see specifically address and port.)

Regarding Claim 7, Le Pennec teaches further comprising: extracting a first destination Internet Protocol (DIP) address from said network packet (¶ [0031], see specifically address); and 
determining a second DIP address based on said predetermined time range; wherein said processing is based on said second DIP address and said predetermined time range (¶ [0031], see specifically correlate the flow by comparing the timestamps.)

Claims 5, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Pennec (US 2004/0205245) in view of Dinwoodie (US 2013/0268542) as applied to claim 1 above, and further in view of Zhang (US 9,705,775).

Regarding Claim 5, 14 and 19, Le Pennec fails to explicitly teach the extracting comprises: identifying a protocol format of said network packet; and parsing said network packet to derive said timestamp.
Zhang from the same or similar field of endeavor teaches the extracting comprises: identifying a protocol format of said network packet; and parsing said network packet to derive said timestamp column 18, line 35-65, see specifically video).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application for the packet to be video in the system of Zhang as taught by Le Pennec.
The motivation is that H.323 of Le Pennec is audio, and the video such as MPEG or other H specifications may suffer from the same problem and would likely benefit from the invention of Le Pennec.

Claims 6, 11, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Pennec (US 2004/0205245) in view of Dinwoodie (US 2013/0268542) as applied to claim 1 above, and further in view of Neely (US 2013/0117504).
Regarding Claim 6, 11, 12 and 20, Le Pennec fails to teach  receiving a user configuration related to said plurality of predetermined time ranges; and automatically generating said table representation of said data structure based on said user configuration, wherein said data structure comprises a bitwise data structure.
Neely from the same or similar field of endeavor receiving a user configuration related to said plurality of predetermined time ranges (¶ [0119], see specifically identified by the user);
and automatically generating said table representation of said data structure based on said user configuration (¶ [0119], see specifically identified by the user),

Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to have a user configure the trie in the system of Neely as taught by Le Pennec.
The motivation is allowing the user to configure and initialize the data structure allows the system to be more adaptable and a better fit for the user’s needs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/Primary Examiner, Art Unit 2419